Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12,13,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note applicants claims 1 appears to be inconsistent with applicants intended crux of the invention as set forth in the specification on page 1.  More specifically, in claim 1, optionally present while at the same time requiring that the catalyst be definitively present.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP001219589A1 see abstract, page 1 line 9 and example 1,  page 2 line 11, abstract, pages 1, 2 line 14, page 3 lines 4,8,11,13,15,16,19 and 22, 23-25; page 4 line 15.
Applicants claim 1 is directed to a process for preparing polycarbonate by the phase interface process in the presence of at least one catalyst, wherein characterized in that immediately after the optionally first addition of the at least one catalyst, from 0.01 to 20 J/kg of mixing energy is
introduced into the system comprising the  at least one catalyst within a time of from 2 to 1200 s.
Applicants have discussed how the reference EP1219589 in Example 1 differs from the claimed invention in that 602J/kg are expended. However, applicants wording in claim 1 discloses 0.01 to 20J/kg of mixing energy is introduced in the system which would be different that the expenditure. 
EP001219589A1 discloses a  two-stage interfacial polycondensation process for the production of carbonic acid diaryl ester is disclosed. The invention concerns an improvement to the process that entails forming in a first stage a reaction mixture that contains an inert solvent, at least one monophenol, phosgene, and aqueous alkali hydroxide solution, passing said reaction mixture to a second stage through at least one constriction at a velocity of 3 to 15 m/s under conditions designed to expose the mixture to a pressure drop of 0.1 to 2.5 bar, and in said second stage passing said mixture through at least one dispersing element at a velocity of 2 to 10 m/s under conditions designed to expose the mixture to a pressure drop of 0.1 to 0.5 bar. The resulting 
As stated in applicants specification on page 2 lines 15-21 that  “Optimizations of the process, which are effected by improving the mixing and adhering to a narrow temperature and pH profile and also isolation of the product, are described in EP1219589Al, wherein a mixture is, after addition of the catalyst, frequently conveyed through a tube provided with constrictions and is thereby continually mixed and dispersed having a plurality of constrictions, with a total mixing energy of about 602 J/kg being expended. It does not appear that a back to back comparison has been made. Applicants claim as currently written does not differentiate between the prior art since two different mixing energies are shown, i.e. one where the mixing energy is introduced into the system and the other where he mixing energy is expended out of the system. Thus, since the reference and the claims are directed to a process for preparing a polycarbonate which is a type of polyester, i.e. polyester carbonate there appears to be no unobvious difference between claim 1 and the prior art of record. 
In view of the above, the reference discloses the same invention as that which is claimed by applicants except for the mixing energy introduced into the system, as opposed to expended out of the system, and the amounts and parameters used therein. Since applicants wording does not set forth a clear understanding of applicants intended invention, the reference is considered to render obvious the claimed invention as written.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the reference appears to disclose the same polymer produced by the prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 2, note page 3 lines 23-25.

With regard to claim 3, note page 1 line 9 and example 1.

With regard to claim 4 , note page 4 line 15.

With regard to claim 5, note page 2 line 11, abstract, pages 1, 2 line 14, page 3 lines 4,8,11,13,15,16,19 and 22.

With regard to claim  6, note the discussion in claim 1 and 5.

With regard to claim 7, note page note the discussion in claim 1 and 5.

claim 8, note page note the discussion in claim 1 and 5.

With regard to claim 9, note discussion above for claim 1. 

With regard to claim 10, note page 4 line 9.
With regard to claim 11, note page 2 line 11, abstract, pages 1, 2 line 14, page 3 lines 4,8,11,13,15,16,19 and 22.  Thus, the reference discloses the same invention as that which is claimed by applicants except for the mixing energy introduced into the system and the amounts and parameters used therein. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the reference appears to disclose the same polymer produced by the process and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the same intended production, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claims 12 and 13 is a product by process claims. Thus, note in the abstract and pages 1 and 2 that a carbonic acid diaryl ester of high quality is formed 

With regard to claim 14 , note discussion in claim 11 above.
With regard to claim 15, note discussion in claim 11 above.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/           Primary Examiner, Art Unit 1765